Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


In Re: Keith Russell Judd                                  Original Mandamus Proceeding

No. 06-12-00118-CV                                   Opinion delivered by Justice Carter, Chief
                                                     Justice Morriss and Justice Moseley
                                                     participating.


       As stated in the Court’s opinion of this date, we find that the petition for writ of
mandamus should be dismissed for lack of jurisdiction. Therefore, we dismiss the petition.


                                                     RENDERED JANUARY 15, 2013
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk